Exhibit 10.1

EXECUTION VERSION

 

 

 

STOCK PURCHASE AGREEMENT

by and between

CD&R ALLIED HOLDINGS, L.P.

and

ATKORE INTERNATIONAL GROUP INC.

Dated as of January 19, 2018

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

 

ARTICLE I



 

Sale and Purchase of Shares

 

 



Section 1.1

   Sale and Purchase of Shares      1  

Section 1.2

   Closing      1   ARTICLE II  

Representations and Warranties of the Seller

 

 



Section 2.1

   Status      2  

Section 2.2

   Authorization and Authority      2  

Section 2.3

   Non-Contravention      2  

Section 2.4

   Title to Shares      3  

Section 2.5

   Litigation      3  

Section 2.6

   Finders’ Fees      3  

Section 2.7

   Advisors      3  

Section 2.8

   No Additional Representations      3   ARTICLE III  

Representations and Warranties of the Company

 

 



Section 3.1

   Status      3  

Section 3.2

   Authorization and Authority      4  

Section 3.3

   Non-Contravention      4  

Section 3.4

   Litigation      4  

Section 3.5

   Finders’ Fees      4  

Section 3.6

   Debt Financing      4  

Section 3.7

   No Additional Representations      5   ARTICLE IV  

Certain Covenants

 

 



Section 4.1

   Debt Financing      5   ARTICLE V  

Conditions Precedent

 

 



Section 5.1

   Conditions to Obligations of the Company and the Seller      6  

Section 5.2

   Conditions to Obligations of the Company      6  

Section 5.3

   Conditions to Obligations of the Seller      7   ARTICLE VI  

Termination

 

 



Section 6.1

   Termination      7  

Section 6.2

   Effect of Termination      8  

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

          Page  

 

ARTICLE VII



 

Definitions

 

 



Section 7.1

  

Certain Terms

     8  

 

ARTICLE VIII



 

Miscellaneous

 

 



Section 8.1

  

Survival

     10  

Section 8.2

  

Notices

     10  

Section 8.3

  

Amendment; Waivers, Etc.

     10  

Section 8.4

  

Expenses

     11  

Section 8.5

  

Governing Law, etc.

     11  

Section 8.6

  

Successors and Assigns

     12  

Section 8.7

  

Further Assurances

     12  

Section 8.8

  

Entire Agreement

     12  

Section 8.9

  

Severability

     12  

Section 8.10

  

Counterparts; Effectiveness; Third Party Beneficiaries

     13  

Section 8.11

  

Specific Performance; Limitation on Liability

     13  

 

 

ii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT, dated as of January 19, 2018 (this “Agreement”),
is made by and between CD&R Allied Holdings, L.P., a Cayman Islands exempted
limited partnership (the “Seller”), and Atkore International Group Inc., a
Delaware corporation (the “Company”). Capitalized terms used herein shall have
the meanings assigned to such terms in the text of this Agreement or in
Section 7.1.

R E C I T A L S:

WHEREAS, as of the date hereof, the CD&R Stockholder is the record and
beneficial owner of 30,460,377 issued and outstanding shares of the Company’s
common stock, par value $0.01 per share (“Company Stock”);

WHEREAS, the Seller wishes to sell, convey, assign and transfer to the Company,
and the Company wishes to purchase, acquire and accept from the Seller, on the
terms and conditions set forth in this Agreement, Company Stock for a price per
share equal to the Per Share Price, in an aggregate equal to $375,000,000 (the
“Authorized Amount”), subject to the terms and conditions set forth therein
(such purchased shares, the “Shares”); WHEREAS, the Per Share Price and
Authorized Amount were determined by arm’s length negotiation between the Seller
and the Company and the Company was advised by its financial advisors in
connection with such determination; and

WHEREAS, the board of directors of the Company (the “Board”) has duly approved
the form of this Agreement.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

Sale and Purchase of Shares

Section 1.1 Sale and Purchase of Shares. Subject to the terms and conditions
hereof, at the Closing, the Seller shall sell, convey, assign and transfer the
Shares to the Company, and the Company shall purchase, acquire and accept from
the Seller, free and clear of all Liens (other than any Liens under applicable
securities Laws), the Shares for an aggregate amount in cash equal to the
Authorized Amount.

Section 1.2 Closing.

(a) Closing Date. The closing of the sale and purchase of the Shares (the
“Closing”) shall take place at the offices of Debevoise & Plimpton LLP,
919 Third Avenue, New York, New York 10022, at 10:00 a.m. on the date that is
two (2) Business Days after the conditions set forth in Article V have been
satisfied or waived (other than those conditions that by their terms are to be
satisfied at the Closing, but subject to the satisfaction or waiver of those
conditions at such time), unless another time, date or place is agreed to in
writing by the Company and the Seller. The date on which the Closing actually
occurs is referred to hereinafter as the “Closing Date”.



--------------------------------------------------------------------------------

(b) Closing Deliverables. At the Closing (i) the Seller shall convey, assign,
transfer and deliver to the Company, free and clear of any Liens (other than any
Liens under applicable securities Laws), the Shares and (ii) the Company shall
pay to the Seller, by wire transfer of immediately available funds to an account
or accounts designated by the Seller at least two Business Days prior to the
Closing Date, an amount equal to the Authorized Amount.

ARTICLE II

Representations and Warranties of the Seller

The Seller represents and warrants to the Company, as of the date hereof and as
of the Closing Date, as follows:

Section 2.1 Status. The Seller is an exempted limited partnership duly formed
and validly existing under the laws of the Cayman Islands.

Section 2.2 Authorization and Authority.

(a) The Seller has all requisite exempted limited partnership power and
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement by the Seller and the performance of the Seller’s
obligations hereunder and the consummation of the transactions contemplated
hereby have been duly authorized by all requisite action of the Seller. The
Seller has duly executed and delivered this Agreement. This Agreement
constitutes the legal, valid and binding obligation of the Seller, enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium, receivership or similar Laws relating to or affecting
creditors’ rights generally and by general principles of equity (whether
considered at law or in equity).

(b) The execution and delivery of this Agreement by the Seller and the
performance of its obligations hereunder require no action by or in respect of,
or filing with, any Governmental Authority other than any filings required to be
made by the Seller under applicable securities Laws following the Closing.

Section 2.3 Non-Contravention. The execution and delivery of this Agreement by
the Seller and the performance of its obligations hereunder do not and will not
(a) conflict with or result in any violation or breach of any provision of its
organizational documents, (b) assuming compliance with the matters referred to
in Section 2.2(b), conflict with or result in any violation or breach of any
provision of any applicable Law, (c) require any consent of or other action by
any Person under any provision of any material agreement or other instrument to
which the Seller is a party or (d) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under
any mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Seller is a party or by which the Seller is bound or to which any of
the property or assets of the Seller is subject.

 

2



--------------------------------------------------------------------------------

Section 2.4 Title to Shares. Immediately prior to the Closing, the Seller will
be the beneficial or record holder of the Shares to be sold by the Seller
hereunder with full dispositive power thereover, and holds, and will hold, such
Shares free and clear of all liens, encumbrances, equities or claims; and, upon
delivery of such Shares and payment therefor pursuant hereto, assuming that the
Company has no notice of any adverse claims (within the meaning of Section 8-105
of the New York Uniform Commercial Code as in effect in the State of New York
from time to time (the “UCC”)) to such Shares, the Company will acquire a valid
security entitlement (within the meaning of Section 8-102(a)(17) of the UCC) to
such Shares purchased by the Company, and no action (whether framed in
conversion, replevin, constructive trust, equitable lien or other theory) based
on an adverse claim (within the meaning of Section 8-105 of the UCC) to such
security entitlement may be asserted against the Company.

Section 2.5 Litigation. There is no Litigation pending against, or, to the
Knowledge of such Seller, threatened against or affecting, such Seller before
any court or arbitrator or any Governmental Authority which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.

Section 2.6 Finders’ Fees. There is no investment banker, broker, finder or
other intermediary retained by or authorized to act on behalf of the Seller or
any of its Affiliates who might be entitled to any fee or commission from the
Company or any of its Affiliates upon consummation of the transactions
contemplated hereby.

Section 2.7 Advisors. The Seller has had the opportunity to discuss with its tax
advisors the consequences of the transactions contemplated herein.

Section 2.8 No Additional Representations. Except for the representations and
warranties made by the Seller in this Article II, neither the Seller nor any
other person makes any express or implied representation or warranty to the
Company, or any of its Affiliates or representatives. In particular, without
limiting the foregoing disclaimer, neither the Seller nor any other person makes
or has made any representation or warranty to the Company, or any of its
Affiliates or representatives except for the representations and warranties made
by the Seller in this Article II.

ARTICLE III

Representations and Warranties of the Company

The Company represents and warrants to the Seller, as of the date hereof and as
of the Closing Date, as follows:

Section 3.1 Status. The Company is a corporation duly formed and validly
existing under the laws of the State of Delaware.

 

3



--------------------------------------------------------------------------------

Section 3.2 Authorization and Authority.

(a) The Company has all requisite corporate power and authority to execute and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transactions contemplated hereby. The execution and delivery of this
Agreement by the Company and the performance of the Company’s obligations
hereunder and the consummation of the transactions contemplated hereby have been
duly authorized by all requisite action of the Company, subject to the
satisfaction of the condition set forth in Section 5.2(c). The Company has duly
executed and delivered this Agreement. This Agreement constitutes the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, insolvency, fraudulent conveyance,
moratorium, receivership or similar Laws relating to or affecting creditors’
rights generally and by general principles of equity (whether considered at law
or in equity).

(b) The execution and delivery of this Agreement by the Company and the
performance of its obligations hereunder require no action by or in respect of,
or filing with, any Governmental Authority other than any filings required to be
made by the Company under applicable securities Laws following the Closing.

Section 3.3 Non-Contravention. The execution and delivery of this Agreement by
the Company and the performance of its obligations hereunder do not and will not
(a) conflict with or result in any violation or breach of any provision of the
Company’s certificate of incorporation, bylaws of the Company or the Company’s
Related Person Transaction Policy, (b) assuming compliance with the matters
referred to in Section 2.2(b), conflict with or result in any violation or
breach of any provision of any applicable Law, (c) materially conflict with or
result in any violation or breach of, or require any consent of or other action
by any Person under, any provision of any material agreement or other instrument
to which the Company is a party or (d) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under
any mortgage, deed of trust, loan agreement or other agreement or instrument to
which the Company is a party or by which the Company is bound or to which any of
the property or assets of the Company is subject.

Section 3.4 Litigation. There is no Litigation pending against, or, to the
Knowledge of the Company, threatened against or affecting, the Company before
any court or arbitrator or any Governmental Authority which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement.

Section 3.5 Finders’ Fees. There is no investment banker, broker, finder or
other intermediary retained by or authorized to act on behalf of the Company or
any of its Affiliates who might be entitled to any fee or commission from the
Seller or any of its Affiliates upon consummation of the transactions
contemplated hereby.

Section 3.6 Debt Financing. The Company has provided the Seller with a true and
complete copy of an executed commitment letter dated as of the date hereof (the
“Debt Commitment Letter”) among Atkore International, Inc., an indirect
subsidiary of the Company (the “Borrower”) and the lender party thereto (the
“Lender”) pursuant to which the Lender has

 

4



--------------------------------------------------------------------------------

agreed, subject to the terms and conditions thereof, to provide debt financing
in the amounts set forth therein (the “Debt Financing”). Proceeds of the Debt
Financing will be used, among other things, to fund the Company’s obligations
hereunder and to pay related fees and expenses required to be paid by Company in
connection with the transactions contemplated by this Agreement, including in
connection with the Debt Financing, on the Closing Date. The Debt Commitment
Letter has not been amended or modified prior to the date hereof, and, as of the
date hereof, no such amendment or modification is contemplated, except to the
extent permitted hereunder; provided, that that the existence or exercise of
“market flex” provisions contained in the Fee Letter shall not be deemed to
constitute a modification or amendment of the Debt Commitment Letter. As of the
date hereof, the Debt Commitment Letter is in full force and effect, constitutes
the legal, valid and binding obligation of the Borrower and, to the knowledge of
the Company, of each other party thereto (except as such enforceability may be
limited by applicable bankruptcy, reorganization, insolvency, fraudulent
conveyance, moratorium, receivership or similar Laws relating to or affecting
creditors’ rights generally and by general principles of equity (whether
considered at law or in equity)) and, as of the date hereof, the commitments
contained therein have not been withdrawn or rescinded in any respect, and there
are no conditions precedent or other contractual contingencies relating to the
funding of the full amount of the proceeds covered thereby other than as
expressly set forth in the Debt Commitment Letter furnished pursuant to this
Section 3.6. As of the date hereof, there are no side letters or other contracts
or arrangements related to the funding of the financing contemplated pursuant to
the Debt Commitment Letter other than the fee letter referenced in the Debt
Commitment Letter (the “Fee Letter”) or as otherwise expressly set forth in the
Debt Commitment Letter furnished pursuant to this Section 3.6. The Company shall
not release or consent to the termination of the obligations of the Lender
without the prior written consent of the Seller.

Section 3.7 No Additional Representations. Except for the representations and
warranties made by the Company in this Article III, neither the Company nor any
other person makes any express or implied representation or warranty to the
Seller, or any of its Affiliates or representatives. In particular, without
limiting the foregoing disclaimer, the Seller hereby agrees and acknowledges
that neither the Company nor any other person makes or has made any
representation or warranty to the Seller, or any of its Affiliates or
representatives, and neither the Seller nor any of its Affiliates or
representatives has relied on any representations or warranties in connection
with this Agreement and the transactions contemplated hereby, except for the
representations and warranties made by the Company in this Article III.

ARTICLE IV

Certain Covenants

Section 4.1 Debt Financing. The Company will use commercially reasonable efforts
to cause the Borrower to obtain the Debt Financing on the terms and conditions
no less favorable to the Borrower than those described in the Debt Commitment
Letter, including using reasonable best efforts to cause the Borrower to satisfy
on a timely basis all conditions applicable to the Borrower in the Debt
Commitment Letter and such definitive agreements to be entered into pursuant to
the Debt Commitment Letter that are to be satisfied by the Borrower and
enforcing

 

5



--------------------------------------------------------------------------------

its rights under the Debt Commitment Letter in the event of a breach by the debt
financing sources. From the date hereof until the Closing Date, the Company
shall promptly notify the Seller in writing of any fact, change, condition,
circumstance or occurrence or nonoccurrence of any event that would result or
reasonably be likely to result in all or a portion of the financing contemplated
by the Debt Commitment Letter not being available to the Borrower at the
Closing. The Company shall not, without the prior written consent of the Seller,
permit any amendment, supplement or modification to, or any waiver of any
material provision or remedy under, or replace, the Debt Commitment Letter if
such amendment, supplement, modification, waiver or replacement (a) would be
reasonably expected to make the timely funding of the Debt Financing or
satisfaction of the conditions to obtaining the Debt Financing materially less
likely to occur, (b) reduces the amount of the Debt Financing, or (c) adds new
(or modifies any existing) conditions to the consummation of all or any portion
of the Debt Financing in a manner that would reasonably be expected to prevent,
impede or materially delay the consummation of the transactions contemplated by
this Agreement; provided, that the Company may amend the Debt Commitment Letter
to add lenders, lead arrangers, bookrunners, syndication agents or similar
entities that have not executed the Debt Commitment Letter as of the date
hereof.

ARTICLE V

Conditions Precedent

Section 5.1 Conditions to Obligations of the Company and the Seller. The
obligations of the Company and the Seller to consummate the transactions
contemplated hereby shall be subject to the fulfillment at or prior to the
Closing of the following condition:

(a) No Injunction, etc. Consummation of the transactions contemplated hereby
shall not have been restrained, enjoined or otherwise prohibited or made illegal
by any applicable Law or Governmental Authority.

Section 5.2 Conditions to Obligations of the Company. The obligation of the
Company to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to the Closing of the following additional
conditions:

(a) Representations; Performance. The representations and warranties contained
in Article II of this Agreement shall be true and correct in all material
respects at and as of the date hereof and shall be true and correct in all
material respects at and as of the Closing Date with the same effect as though
made at and as of such time (provided that the representations and warranties
contained in Section 3.1 shall be true and correct in all respects at and as of
such times). The Seller shall have in all material respects duly performed and
complied with all agreements, covenants and conditions required by this
Agreement to be performed or complied with by the Seller at or prior to the
Closing.

(b) Closing Certificate. The Seller shall have delivered to the Company a
certificate, dated as of the Closing Date and signed by an authorized person of
the Seller, certifying to the effect that the conditions set forth in
Section 5.2(a) have been satisfied.

 

6



--------------------------------------------------------------------------------

(c) Solvency Opinion. A solvency opinion shall have been delivered to the
Company by a reputable and independent financial advisor to the effect that,
immediately following the consummation of the transactions contemplated by this
Agreement, (A) the fair value of the assets of the Company will exceed its
liabilities, (B) the Company will not have unreasonably small capital with which
to engage in its business and (C) the Company will be able to satisfy its
expected liabilities as they become due in the foreseeable future.

(d) Debt Financing. The Company shall have received the proceeds of the Debt
Financing.

(e) No Material Adverse Effect. Since the date hereof, there shall not have
occurred any Company Material Adverse Effect.

Section 5.3 Conditions to Obligations of the Seller. The obligation of the
Seller to consummate the transactions contemplated hereby shall be subject to
the fulfillment at or prior to the Closing of the following additional
conditions:

(a) Representations; Performance. The representations and warranties contained
in Article III of this Agreement shall be true and correct in all material
respects at and as of the date hereof and shall be true and correct in all
material respects at and as of the Closing Date with the same effect as though
made at and as of such time. The Company shall have in all material respects
duly performed and complied with all agreements, covenants and conditions
required by this Agreement to be performed or complied with by the Company at or
prior to the Closing.

(b) Closing Certificate. The Company shall have delivered to the Seller a
certificate, dated as of the Closing Date and signed by an executive officer of
the Company, certifying to the effect that the conditions set forth in
Section 5.3(a) have been satisfied.

(c) FIRPTA Certificate. The Company shall have delivered to the Seller a
certificate meeting the requirements of Treasury Regulations Section 1.897(h) to
the effect that the Shares do not constitute a “United States real property
interest” within the meaning of Section 897(c) of the Internal Revenue Code of
1986, as amended.

ARTICLE VI

Termination

Section 6.1 Termination. This Agreement may be terminated at any time prior to
the Closing Date:

(a) by the mutual written agreement of the Company and the Seller;

 

7



--------------------------------------------------------------------------------

(b) by either the Company, on the one hand, or the Seller, on the other hand, by
notice to the other, if:

 

(1) the Closing shall not have been consummated on or before February 7, 2018
(the “End Date”), provided that the right to terminate this Agreement pursuant
to this Section 6.1(b)(1) shall not be available to any party whose breach of
any provision of this Agreement results in the failure of the Closing to be
consummated by such time; or

 

(2) (A) there shall be any Law that makes consummation of the Closing illegal or
otherwise prohibited or (B) any judgment, injunction, order or decree of any
Governmental Authority having competent jurisdiction enjoining the Company or
Seller from consummating the Closing is entered and such judgment, injunction,
order or decree shall have become final and non-appealable;

Section 6.2 Effect of Termination. If this Agreement is terminated pursuant to
Section 6.1, this Agreement shall become void and of no effect without liability
of any party (or any of its Affiliates or any of their respective directors,
officers, employees, partners, shareholders, advisors, attorneys-in-fact,
representatives or agents) to any other party hereto, provided that no such
termination shall relieve any party of liability for a willful and material
breach of this Agreement prior to such termination. The provisions of this
Section 6.2 and Article VII and Article VIII shall survive any termination
hereof pursuant to Section 6.1.

ARTICLE VII

Definitions

Section 7.1 Certain Terms. The following terms have the respective meanings
given to them below:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person
(provided that neither the Company or its subsidiaries, on the one hand, nor
Seller or any of its other affiliates, on the other hand, shall be deemed
Affiliates of the other for purposes of this Agreement).

“Agreement” has the meaning set forth in the Preamble.

“Authorized Amount” has the meaning set forth in the Recitals.

“Board” has the meaning set forth in Section 1.1(a).

“Business Day” means any day that is not (a) a Saturday, (b) a Sunday or (c) any
other day on which commercial banks are authorized or required by law to be
closed in the City of New York.

“Closing” has the meaning set forth in Section 1.2.

“Closing Date” has the meaning set forth in Section 1.2.

“Company” has the meaning set forth in the Preamble.

 

8



--------------------------------------------------------------------------------

“Company Material Adverse Effect” means a material adverse effect on the
financial position, stockholders’ equity or results of operations of the Company
and its subsidiaries, taken as a whole.

“Company Stock” has the meaning set forth in the Preamble.

“Debt Commitment Letter” means has the meaning set forth in Section 3.6.

“Debt Financing” means has the meaning set forth in Section 3.6.

“DGCL” means the General Corporation Law of the State of Delaware.

“Effect” means any change, event, effect, state of facts, occurrence,
development or circumstance.

“End Date” has the meaning set forth in Section 6.1(b)(1).

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any entity, authority or body exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, any court, tribunal or arbitrator and any
self-regulatory organization.

“Knowledge” of any Person that is not an individual means the knowledge of any
officer, director, general partner or manager of such Person or, in the case of
an individual, the knowledge of such individual, in each case after reasonable
inquiry.

“Laws” means all laws, statutes, ordinances, rules, regulations, judgments,
injunctions, orders and decrees.

“Lien” means, with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest, lease, encumbrance or other adverse claim of any kind
in respect of such property or asset.

“Litigation” means any action, cease and desist letter, demand, suit,
arbitration proceeding, administrative or regulatory proceeding, citation,
summons or subpoena of any nature, civil, criminal, regulatory or otherwise, in
law or in equity.

“Lender” means has the meaning set forth in Section 3.6.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Per Share Price” means a price per share of Company Stock equal to $21.77.

“Related Person Transaction Policy” means that certain policy of the Company,
dated April 22, 2016.

“Seller” has the meaning set forth in the Preamble.

 

9



--------------------------------------------------------------------------------

“Shares” has the meaning set forth in the Recitals.

ARTICLE VIII

Miscellaneous

Section 8.1 Survival. The representations and warranties of the parties
contained in this Agreement or in any certificate or other writing delivered
pursuant hereto or in connection herewith shall terminate at the Closing.

Section 8.2 Notices. All notices, requests and other communications to any party
hereunder shall be in writing (including facsimile transmission) and shall be
given:

if to the Company,

Atkore International Group Inc.

16100 South Lathrop Avenue

Harvey, Illinois 60426

Fax: (708) 339-2410

Attention: Dan Kelly, Vice President, General Counsel & Corporate Secretary

E-mail: DKelly@atkore.com

if to the Seller,

CD&R Allied Holdings, L.P.

c/o Clayton, Dubilier & Rice, LLC

375 Park Avenue, 18th Floor

New York, NY 10152

Fax : (212) 893 7063

Attention: Nathan K. Sleeper

Email: nsleeper@cdr-inc.com

or such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt.

Section 8.3 Amendment; Waivers, Etc.. No amendment, modification or discharge of
this Agreement, and no waiver hereunder, shall be valid or binding unless set
forth in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge or waiver is sought. Any such waiver shall
constitute a waiver only with respect to the specific matter described in such
writing and shall in no way impair the rights of the party granting such waiver
in any other respect or at any other time. Neither the waiver by any of the
parties hereto of a breach of or a default under any of the provisions of this
Agreement, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this

 

10



--------------------------------------------------------------------------------

Agreement or to exercise any right or privilege hereunder, shall be construed as
a waiver of any other breach or default of a similar nature, or as a waiver of
any of such provisions, rights or privileges hereunder. The rights and remedies
herein provided are cumulative and none is exclusive of any other, or of any
rights or remedies that any party may otherwise have at law or in equity. In the
event that the parties seek to amend or modify Section 6.2, this Section 8.3,
Section 8.5 or Section 8.6 in a manner adverse to the Lender, the prior written
consent of the Lender shall be required.

Section 8.4 Expenses. All costs, fees and expenses incurred in connection with
this Agreement and the transactions contemplated hereby, whether or not
consummated, shall be paid by the party incurring such cost or expense.

Section 8.5 Governing Law, etc.

(a) THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING AS TO VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS, TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD PERMIT
OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. The Company and
the Seller hereby irrevocably submit to the jurisdiction of the Court of
Chancery of the State of Delaware (or, solely to the extent that the Court of
Chancery lacks jurisdiction, each other state court of the State of Delaware and
the federal courts of the United States of America located in the State of
Delaware) solely in respect of the interpretation and enforcement of the
provisions of this Agreement and of the documents referred to in this Agreement
and in respect of the transactions contemplated hereby. Each of the Company and
the Seller irrevocably agrees that all claims in respect of the interpretation
and enforcement of the provisions of this Agreement and in respect of the
transactions contemplated hereby, or with respect to any such action or
proceeding, shall be heard and determined in the Court of Chancery of the State
of Delaware (or, solely to the extent that the Court of Chancery lacks
jurisdiction, any other Delaware State court or federal court located in the
State of Delaware), and that such jurisdiction of such courts with respect
thereto shall be exclusive, except solely to the extent that all such courts
shall lawfully decline to exercise such jurisdiction. Each of the Company and
the Seller hereby waives, and agrees not to assert, as a defense in any action,
suit or proceeding for the interpretation or enforcement hereof or in respect of
any such transaction, that it is not subject to such jurisdiction. Each of the
Company and the Seller hereby waives, and agrees not to assert, to the maximum
extent permitted by law, as a defense in any action, suit or proceeding for the
interpretation or enforcement hereof or in respect of any such transaction, that
such action, suit or proceeding may not be brought or is not maintainable in
such courts or that the venue thereof may not be appropriate or that this
Agreement may not be enforced in or by such courts so long as such action, suit
or proceeding is brought in accordance with this Section 8.5. The Company and
the Seller hereby consent to and grant any such court jurisdiction over the
person of such parties and over the subject matter of any such dispute brought
in accordance with this Section 8.5 and agree that mailing of process or other
papers in connection with any such action or proceeding in the manner provided
in Section 8.2 or in such other manner as may be permitted by law, shall be
valid and sufficient service thereof. Notwithstanding the foregoing, each of the
parties to this Agreement hereby agrees that any and all claims or causes of
action of any kind or any nature

 

11



--------------------------------------------------------------------------------

(whether at law or in equity, in contract or in tort, or otherwise) against the
Lender that is in any way related to this Agreement, the Debt Financing, the
Debt Commitment Letter, the Fee Letter or the other transactions contemplated
hereby will be governed by and construed in accordance with the Laws of the
State of New York, without regard to the conflict of laws provisions thereof
that would cause the laws of another state to apply. Notwithstanding the
foregoing, each of the parties to this Agreement hereby agrees that it will not
bring or support any action, cause of action, claim, cross-claim or third party
claim of any kind or description, whether at law or in equity, whether in
contract or in tort or otherwise, against the Lender in any way relating to this
Agreement or any of the transactions contemplated hereby, including any dispute
arising out of or relating in any way to the Debt Commitment Letter, the Fee
Letter, the Debt Financing, or the performance thereof, in any forum other than
the United States District Court for the Southern District of New York or any
New York State court sitting in the borough of Manhattan in New York City (and,
in each case, appellate courts thereof) and that the provisions of this
Section 8.5 relating to the waiver of jury trial shall apply to any such action,
cause of action, claim, cross-claim or third party claim.

(b) EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH
PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 8.6 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties, and their respective heirs, successors and
permitted assigns; provided that this Agreement shall not be assignable or
otherwise transferable by either party without the prior written consent of the
other party. Notwithstanding the foregoing, the Lender shall be an express third
party beneficiary of and shall be entitled to enforce Section 6.2, Section 8.3,
Section 8.5 and this Section 8.6.

Section 8.7 Further Assurances. The Seller and the Company shall execute and
deliver such additional instruments, documents, conveyances or assurances and
take such other actions as shall be necessary to confirm and assure the rights
and obligations provided for in this Agreement and render effective the
consummation of the transactions contemplated hereby, or otherwise to carry out
the intent and purposes of this Agreement.

Section 8.8 Entire Agreement. This Agreement constitutes the entire agreement
and supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof.

Section 8.9 Severability. If any provision, including any phrase, sentence,
clause, section or subsection, of this Agreement is determined by a court of
competent jurisdiction to be invalid, inoperative or unenforceable for any
reason, such circumstances shall not have the effect of rendering such provision
in question invalid, inoperative or unenforceable in any other case or
circumstance, or of rendering any other provision herein contained invalid,
inoperative or unenforceable to any extent whatsoever. Upon any such
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 

12



--------------------------------------------------------------------------------

Section 8.10 Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument. This Agreement shall become effective when each party shall have
received a counterpart hereof signed by the other party. Until and unless each
party has received a counterpart hereof signed by the other party, this
Agreement shall have no effect and no party shall have any right or obligation
hereunder (whether by virtue of any other oral or written agreement or other
communication).

Section 8.11 Specific Performance; Limitation on Liability. The parties agree
that irreparable damage would occur if any provision of this Agreement were not
performed in accordance with the terms hereof and that the parties shall be
entitled to an injunction or injunctions to prevent breaches of this Agreement
or to enforce specifically the performance of the terms and provisions hereof,
in addition to any other remedy at law or in equity. The parties hereby waive,
in any action for specific performance, the defense of adequacy of a remedy at
law and the posting of any bond or other security in connection therewith.

[Signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

 

CD&R ALLIED HOLDINGS, L.P. By:   CD&R Associates VIII, Ltd.,   its general
partner

 

By:   /s/ Theresa A. Gore   Name:   Theresa A. Gore   Title:  

Vice President, Treasurer and

Assistant Secretary

 

[Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

ATKORE INTERNATIONAL GROUP INC. By:   /s/ John P. Wiliamson   Name:   John P.
Wiliamson   Title:   President and Chief Executive Officer

 

[Signature Page to Stock Purchase Agreement]